Citation Nr: 0826060	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-37 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a bilateral foot 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1995 to July 
1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which continued a 10 percent rating for hallux valgus of the 
right great toe, status post osteotomy; and a noncompensable 
rating for hallux valgus of the left great toe.  In a July 
2006 decision of a Decision Review Officer, the rating for 
the left hallux valgus was increased to 10 percent.

Although the veteran indicated on her October 2006 VA Form 9 
(substantive appeal) that she only desired to appeal for a 
higher rating for her right hallux valgus, she was 
subsequently granted service connection for additional foot 
disorders, and one rating of 30 percent was assigned for her 
bilateral foot disability from the date of receipt of her 
claim for increased compensation.  This action did not 
satisfy her appeal.  Accordingly, the issue of entitlement to 
a rating in excess of 30 percent for her bilateral foot 
disability is properly before the Board.


FINDING OF FACT

The veteran's pes planus is not more than moderate and the 
overall functional impairment of her feet does not more 
nearly approximate moderately severe than moderate.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
bilateral foot disability are not met.  38 U.S.C.A. § 1155 
(West 2007); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 
5276, 5280, 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letters 
mailed in June 2005 and March 2006.  In these letters, the 
veteran was informed that she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on her behalf.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case and the 
Supplemental Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
multiple VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of this claim were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

This veteran's bilateral foot disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  
Diagnostic Code 5276 provides that bilateral pes planus 
warrants a 10 percent rating if it is moderate, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating is authorized for 
severe bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced pes planus manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2007) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 20 
percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

Unilateral hallux valgus warrants a 10 percent rating if it 
has required an operation with resection of the metatarsal 
head or if it is severe and equivalent to an amputation of 
the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Analysis

The veteran contends, essentially, that her bilateral foot 
disability warrants a rating in excess of the 30 percent 
currently assigned.  She also expressed, in correspondence 
received in October 2006, that a separate rating is warranted 
for her osteoarthritis.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

VA examination reports dated in September 2005, July 2006, 
April 2007, and July 2007 disclose the presence of pain on 
manipulation and use, tenderness, osteoarthritic changes and 
calcaneal spurs.

A review of all outpatient records and reports of VA 
examinations reveals that marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and Achilles 
tendon involvement are not shown at any time.  In fact, 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, swelling on use, or characteristic 
callosities is not contained in any of these records and 
reports.  October 2006 physical therapy notes state that the 
veteran was fitted for arch supports to accommodate "slight" 
metatarsal support and heel relief.  

The Board further notes that the veteran's alleged her 
disability is subject to flare-ups by her history.  The July 
2007 VA examination report notes some functional limitations, 
to include an onset of pain after 30 minutes of standing and 
10 to15 minutes of walking.  This examiner described the 
veteran's pes planus as mild to moderate.  The April 2004 
examination report states that the veteran is moderately 
impaired in walking and cannot stand more than a couple 
minutes without pain.  Still, there remains no objective 
evidence that the veteran's bilateral foot disability is 
productive of more than moderate functional impairment.  The 
veteran's feet showed no evidence of abnormal weight bearing 
such as corns or calluses at any time.  The examiner who 
conducted the April 2004 examination noted that the veteran 
was able to work through her pain without taking time off.  
Despite repetitive testing, the July 2006 examiner was unable 
to produce any change in the veteran's left and right toe 
ranges of motion.  Accordingly, the Board concludes that a 
higher rating is not warranted under Diagnostic Code 5276.

The Board notes that the veteran was previously in receipt of 
a 10 percent rating for each foot under Diagnostic Code 5280 
for functional impairment of her great toes.  The functional 
impairment contemplated by Diagnostic Code 5280 is not 
separate and distinct from that contemplated by Diagnostic 
Code 5276.  Therefore, a separate rating under Diagnostic 
Code 5280 is precluded by 38 C.F.R. § 4.14.  

With respect to the veteran's contention that a separate 
rating should be assigned for arthritis, the Board notes that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

There is no diagnostic code for rating limitation of motion 
of a foot.  Therefore, if the disability were rated under 
Diagnostic Code 5003, the maximum possible rating for the 
bilateral impairment would be 20 percent and the veteran 
would not be entitled to a separate rating for any other 
functional impairment of either foot because the functional 
impairment would not be separate and distinct from that 
contemplated by Diagnostic Code 5003.  Accordingly, it would 
not be to the veteran's advantage to rate the Disability 
under Diagnostic Code 5003.

As set forth above, Diagnostic Code 5284 provides that a foot 
injury warrants a 10 percent rating if it is moderate, a 20 
percent rating if it is moderately severe, or a 30 percent 
rating if it is severe.  In order for it to be to the 
veteran's advantage to rate his bilateral foot disability 
under Diagnostic Code 5284, the impairment in both feet must 
more nearly approximate moderately severe than moderate or 
the impairment in one foot must more nearly approximate 
severe than moderate.  The evidence affirmatively establishes 
that the impairment in each foot does not more nearly 
approximate moderately severe than moderate.  In this regard, 
the Board notes that the April 2007 VA examination report 
states that the veteran is moderately impaired in her ability 
to ambulate, with limitations on standing due to pain.  The 
September 2005 VA examination report notes moderate impact on 
work, and characterizes the veteran's pes planus as 
"clinically mild."  The veteran has consistently complained 
of functional limitation due to pain, and the most recent 
July 2007 VA examination report states that the veteran has 
mild to moderate flat feet and X-rays show osteoarthritic 
joint space narrowing in the first metatarsophalangeal joint 
space, bilaterally.  Even so, she walked with a fairly normal 
gait and did not exhibit abnormal weight bearing.  None of 
the medical evidence shows that she has been found to have 
more than moderate overall functional impairment of either 
foot.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher rating.  See Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

In addition, the Board has considered the doctrine of 
reasonable doubt but has determined that it is not applicable 
to this claim because the preponderance of the evidence is 
against the claim.

Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R.  § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required hospitalization for the service-connected 
disability and that the manifestations of this disability are 
contemplated by the schedular criteria.  The veteran reported 
missing no work due to her foot problems in her July 2007 VA 
examination.  None of the evidence shows that the 
manifestations of this disability are unusual or exceptional.  
In sum, there is no indication that the average industrial 
impairment from this disability would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of 
this case for extra-schedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating for bilateral foot 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


